Tommy




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 27, 2015

                                        No. 04-15-00286-CV

    CITY OF SAN ANTONIO, acting by through City Public Service Board (CPS Energy),
                                   Appellant

                                                  v.

                          TOMMY HARRAL CONSTRUCTION, INC.,
                                     Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 383269
                               Honorable Jason Wolff, Judge Presiding


                                             ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

        Pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code and Rule
28.3 of the Texas Rules of Appellate Procedure, the petition for permission to appeal from an
interlocutory order filed by the City of San Antonio, Acting by and through City Public Service
Board, is granted. A notice of appeal is deemed to have been filed on the date of this order and
the appeal will proceed as an accelerated appeal. See TEX. R. APP. P. 28.3(k).

           The record is due June 8, 2015.

       We order the clerk of this court to file a copy of this order with the District Clerk of
Bexar County, Texas. See id.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court